


Exhibit 10.1




CREDIT AGREEMENT


THIS CREDIT AGREEMENT (as amended, amended and restated, modified or otherwise
supplemented from time to time, this "Agreement") is entered into as of
March 22, 2013, by and between ALIGN TECHNOLOGY, INC., a corporation organized
under the law of Delaware ("Borrower"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank").


RECITALS


Borrower has requested that Bank extend and/or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


CREDIT TERMS


LINE OF CREDIT. (110, 111, 112 or 113)


1. Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
March 22, 2016 (the “Maturity Date”), not to exceed at any time outstanding the
aggregate principal amount of Fifty Million Dollars ($50,000,000.00) ("Line of
Credit"), the proceeds of which shall be used for acquisitions and stock
repurchases permitted by this Agreement, general corporate purposes and working
capital. Borrower's obligation to repay advances under the Line of Credit shall
be evidenced by that certain Revolving Line of Credit Note dated as of March 22,
2013 ("Line of Credit Note"), all terms of which are incorporated herein by this
reference.


2. Voluntary Reduction. Borrower shall have the right at any time and from time
to time, upon at least five (5) Business Days prior written notice to Bank, to
permanently reduce, without premium or penalty, the Line of Credit at any time
in whole. Such notice may state that such termination is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by Borrower (by written notice to Bank prior to the specified
effective date) if such condition is not satisfied. All unused commitment fees
accrued until the effective date of any termination of the Line of Credit shall
be paid on the effective date of such termination.
    
3. Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding principal amount of borrowings under the Line of Credit shall not at
any time exceed the maximum principal amount available hereunder or thereunder.


4. Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
of Bank to issue standby letters of credit for the account of Borrower to
support the operations of Borrower and its Subsidiaries (each, a "Letter of
Credit" and collectively, "Letters of Credit"); provided however, that the
aggregate undrawn amount of all outstanding Letters of Credit shall not at any
time exceed Ten Million Dollars ($10,000,000.00). The form and substance of each
Letter of Credit shall be subject to approval by Bank, in its sole discretion.
Each Letter of Credit shall be issued for a term not to exceed three hundred
sixty five (365) days, including automatic 365-day renewals, as designated by
Borrower; provided however, that no Letter of Credit shall be issued with, nor
shall Bank be required to renew or (if applicable) allow automatic renewal of
any Letter of Credit so that it will have, an expiration date subsequent to the
Maturity Date. The undrawn amount of all Letters of Credit shall be reserved
under the Line of Credit and shall not be available for borrowings thereunder.
Each Letter of Credit shall be subject to the additional terms and conditions of
the Letter of Credit agreements, applications and any related documents required
by Bank in connection with the issuance thereof. Each drawing paid under a
Letter of Credit shall be deemed an advance under the Line of Credit and shall
be repaid by Borrower in accordance with the terms and conditions of this
Agreement applicable to such advances; provided however, that if advances under
the Line of Credit are not available, for any reason, at the time any drawing is
paid, then Borrower shall immediately pay to Bank the full amount drawn,
together with interest thereon from the date such drawing is paid to the date
such amount is fully repaid by Borrower, at the rate of interest applicable to
advances under the Line of Credit. In such event Borrower agrees that Bank, in
its sole discretion, may debit any account maintained by Borrower with Bank for
the amount of any such drawing.


INTEREST/FEES.




--------------------------------------------------------------------------------






1. Interest. The outstanding principal balance of the Line of Credit shall bear
interest, and the amount of each drawing paid under any Letter of Credit shall
bear interest from the date such loan is made or such drawing is paid, as
applicable, to the date such amount is fully repaid by Borrower, at the rate of
interest set forth in the Line of Credit Note.


2. Computation and Payment. Interest shall be computed on the basis of a 360-day
year, actual days elapsed. Interest shall be payable at the times and place set
forth in the Line of Credit Note.


3. Unused Commitment Fee. Borrower shall pay to Bank a fee equal to (i)
one-quarter percent (0.25%) per annum for each fiscal quarter in which Borrower
and its Subsidiaries, collectively, fail to maintain at all times aggregate
Liquidity in excess of $100,000,000.00 at Bank and/or an affiliate of Bank,
collectively; and (ii) one-eighth percent (0.125%) per annum for each fiscal
quarter in which Borrower and its Subsidiaries, collectively, maintain at all
times aggregate Liquidity in excess of $100,000,000.00 at Bank and/or an
affiliate of Bank, collectively, (in each case, computed on the basis of a
360-day year, actual days elapsed) on the average daily unused amount of the
Line of Credit, which fee shall be calculated on a quarterly basis by Bank and
shall be due and payable by Borrower in arrears not later than 40 days following
each fiscal quarter end. For purposes hereof, “Liquidity” means cash, Cash
Equivalents (as defined in clause (d) of “Loans, Advances, Investments” below),
investments permitted in clause (e) of “Loans, Advances, Investments” below,
and/or publicly traded/quoted marketable securities acceptable to Bank in its
sole discretion, free of any lien or other encumbrance other than Permitted
Liens.


4. Letter of Credit Fees. Borrower shall pay to Bank fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each drawing under any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Bank's
standard fees and charges then in effect for such activity.


COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all interest,
principal, fees and other sums, if any, due hereunder from time to time by
charging the deposit account of the Borrower with Bank described on Schedule X
to the Disclosure Letter, or any other deposit account maintained by Borrower
with Bank, for the full amount thereof. Should there be insufficient funds in
any such deposit account to pay all such sums when due, the full amount of such
deficiency shall be immediately due and payable by Borrower.


GUARANTIES. The payment and performance of the indebtedness and other
obligations of Borrower to Bank under (x) this Agreement, the Line of Credit
Note and any other Loan Document, (y) any rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), or other similar transaction or
arrangement, and (z) treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements shall be
guaranteed jointly and severally by each existing and subsequently acquired or
formed Material Subsidiary of Borrower as evidenced by and subject to the terms
of the Continuing Guaranty in the form attached hereto as Exhibit B. For
purposes hereof, a “Material Subsidiary” shall mean each Domestic Subsidiary of
Borrower (excluding (i) any Domestic Subsidiary of a foreign Subsidiary of
Borrower to the extent such foreign Subsidiary is not a pass-through entity for
tax purposes, and (ii) any Domestic Subsidiary that conducts no significant
business and owns no significant assets other than capital stock (or equivalent
interests) in one or more foreign Subsidiaries) now existing or hereafter
acquired or formed by Borrower which, on a consolidated basis for such
Subsidiary and its Subsidiaries, (i) at the end of any fiscal quarter, for the
most recent four fiscal quarter period accounted for more than five percent (5%)
of the consolidated revenues of Borrower and its Subsidiaries or (ii) as at the
end of any fiscal quarter, was the owner of more than five percent (5%) of the
consolidated assets of Borrower and its Subsidiaries. As used herein,
“Subsidiary” means as to any person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock (or equivalent interests) having ordinary voting power
to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such person (irrespective of whether, at the time,
capital stock (or equivalent interests) of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
“Domestic Subsidiary” means a Subsidiary of Borrower organized under the laws of
a jurisdiction located in the United States of America. Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of Borrower. Each Material Subsidiary executing a Continuing Guaranty may
hereinafter be referred to as “Subsidiary Guarantor.” Borrower and each
Subsidiary Guarantor may hereinafter be referred to as a “Loan Party.”


REPRESENTATIONS AND WARRANTIES






--------------------------------------------------------------------------------




Borrower makes the following representations and warranties to Bank, which
representations and warranties shall be deemed made on the Closing Date and the
date of each and every credit extended to Borrower hereunder as required under
“Conditions to Each Extension of Credit” below.


LEGAL STATUS; OWNERSHIP. Borrower is a corporation duly organized and existing
and in good standing under the law of Delaware, and is qualified or licensed to
do business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required except in
which the failure to so qualify or to be so licensed could not reasonably be
expected result in a Material Adverse Effect. Each other Loan Party is an
entity, duly organized and existing and in good standing under the laws of its
jurisdiction of formation, and is qualified or licensed to do business (and is
in good standing as a foreign corporation, if applicable) in all jurisdictions
in which such qualification or licensing is required or in which the failure to
so qualify or to be so licensed could not reasonably be expected to result in a
Material Adverse Effect. As used herein, “Material Adverse Effect” means, with
respect to Borrower and its Subsidiaries, a material adverse effect on (a) the
properties, business, operations or condition (financial or otherwise) of
Borrower and its Subsidiaries taken as a whole or (b) the ability of any Loan
Party to perform its obligations under the Loan Documents to which it is a
party, or (c) a material impairment of the rights and remedies of Bank under any
Loan Document. As of the Closing Date or the end of the most recent fiscal
quarter of Borrower for which a Compliance Certificate is required to be
delivered, as applicable, all of the Subsidiaries of Borrower, their respective
jurisdiction of organization, and their respective capitalization are set forth
on Schedule 1 to the Disclosure Letter dated as of the date hereof and delivered
by Borrower to Bank (the “Disclosure Letter”), as such Disclosure Letter may be
updated from time to time through the delivery of any Compliance Certificate.


AUTHORIZATION AND VALIDITY. This Agreement and each promissory note, contract,
instrument and other document required hereby to be executed by any Loan Party
or at any time hereafter delivered by any Loan Party to Bank in connection
herewith (collectively, the "Loan Documents") have been duly authorized, and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of each Loan
Party which executes the same, enforceable against such Loan Party in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors' rights in general and the availability of equitable remedies.


NO VIOLATION. The execution, delivery and performance by each Loan Party of each
of the Loan Documents to which it is a party do not (i) violate any provision of
any law or regulation applicable to such Loan Party, nor (ii) contravene any
provision of the Articles of Incorporation or Bylaws of such Loan Party, nor
(iii) result in any breach of or default under any contract, obligation,
indenture or other instrument to which such Loan Party is a party or by which
such Loan Party is bound, except for such violation, breach or default in
clauses (i) or (iii) above that could not reasonably be expected to result in a
Material Adverse Effect .


LITIGATION AND OTHER LEGAL PROCEEDINGS. There are no pending, or to Borrower's
knowledge threatened in writing, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could reasonably be expected to result in a Material
Adverse Effect, other than those in existence on the Closing Date and set forth
on Schedule 2 of the Disclosure Letter.


CORRECTNESS OF FINANCIAL STATEMENTS. The annual financial statements of Borrower
and its Subsidiaries for the fiscal year ended December 31, 2011, and all
financial statements for the fiscal quarters ended March 31, 2012, June 30, 2012
and September 30, 2012 , which have been delivered by Borrower to Bank prior to
the date hereof, (a) are true, complete and correct copies of such financial
statements and present fairly in all material respects the financial condition
of Borrower and its Subsidiaries as of the date of such statements, (b) disclose
all liabilities of Borrower and its Subsidiaries, that are required to be
reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) have been
prepared in accordance with generally accepted accounting principles
consistently applied. Since December 31, 2011 there has been no material adverse
change in the financial condition of Borrower and its Subsidiaries, taken as a
whole, that could reasonably be expected to result in a Material Adverse Effect.
Neither Borrower nor any Subsidiary of Borrower has mortgaged, pledged, granted
a security interest in or otherwise encumbered any of its assets or properties
except for Permitted Liens.


INCOME TAX RETURNS. Borrower has no knowledge of any pending assessments or
adjustments of its income tax payable with respect to any year for Borrower or
any Subsidiary in an aggregate amount in excess of $1,000,000, other than any
such assessments or adjustments that are being contested in good faith by
appropriate proceedings timely instituted and diligently conducted and for which
Borrower or such Subsidiary has set aside adequate reserves, if any, on its
financial statements in accordance with generally accepted accounting principles
consistently applied.


NO SUBORDINATION. There is no agreement, indenture, contract or instrument to
which Borrower or any Subsidiary of Borrower is a party or by which Borrower or
any Subsidiary of Borrower may be bound that requires the subordination in right




--------------------------------------------------------------------------------




of payment of any of Borrower's or its Subsidiaries' obligations subject to this
Agreement to any other obligation of Borrower or its Subsidiaries.


PERMITS, FRANCHISES. Borrower and each of its Subsidiaries possess all permits,
consents, approvals, franchises and licenses required and rights to all
trademarks, trade names, patents, and fictitious names, if any, necessary to
enable it to conduct the business in which it is now engaged in compliance with
applicable law, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.


ERISA. Borrower and its Subsidiaries are in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); none of Borrower or
its Subsidiaries have violated any provision of any defined employee pension
benefit plan (as defined in ERISA) maintained or contributed to by Borrower or
any such Subsidiary (each, a "Plan"), except where such violation could not
reasonably be expected to result in a Material Adverse Effect; no Reportable
Event as defined in ERISA has occurred and is continuing with respect to any
Plan initiated by Borrower or its Subsidiaries; Borrower and its Subsidiaries
have met their minimum funding requirements under ERISA with respect to each
Plan; and each Plan will be able to fulfill its benefit obligations as they come
due in accordance with the Plan documents and under generally accepted
accounting principles.


OTHER OBLIGATIONS. Borrower and its Subsidiaries are not in default on (i) any
obligation for borrowed money, any purchase money obligation or other
Indebtedness with an aggregate outstanding principal amount in excess of
$7,500,000.00, or (ii) any Material Contract. As used herein, “Material
Contract” means (a) any contract or other agreement, written or oral, of any
Loan Party or any of its Subsidiaries involving monetary liability of or to any
such person in an amount in excess of $10,000,000.00 per annum or (b) any other
contract or agreement, written or oral, of any Loan Party or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.


ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in writing prior
to the date hereof, Borrower and its Subsidiaries, to Borrower's or any
Subsidiary's knowledge, are in compliance in all material respects with all
applicable federal or state environmental, hazardous waste, health and safety
statutes, and any rules or regulations adopted pursuant thereto, which govern or
affect any of Borrower's or its Subsidiaries' operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time (each, an “Environmental
Law”). None of the operations of Borrower or its Subsidiaries is the subject of
any federal or state investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any toxic
or hazardous waste or substance into the environment. Borrower and its
Subsidiaries, to Borrower's or any Subsidiary's knowledge, have no material
contingent liability in connection with any release of any toxic or hazardous
waste or substance into the environment.

CONDITIONS TO INITIAL EXTENSION OF CREDIT


The obligation of Bank to extend any credit contemplated by this Agreement is
subject initially to the fulfillment to Bank's satisfaction of all of the
following conditions (the date on which such conditions are satisfied and the
initial extension is made hereunder, the “Closing Date”):


APPROVAL OF BANK COUNSEL. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank's counsel.


DOCUMENTATION. Bank shall have received, in form and substance satisfactory to
Bank, each of the following, duly executed:


1.
This Agreement.

2.
Disclosure Letter.

3.     The Revolving Line of Credit Note.
4.     Certificate of Incumbency (3).
5.     Corporate Resolution: Borrowing.
6.     The Guaranties (2).
7.     Corporate Resolution: Guaranty (2).
8.    The Intercompany Subordination Agreement.
9.     Such other documents as Bank may require under this Agreement.


FINANCIAL CONDITION. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower and its
Subsidiaries taken as a whole, nor any material decline, as determined by Bank,
in the market




--------------------------------------------------------------------------------




value of a substantial or material portion of the assets of Borrower and its
Subsidiaries since December 31, 2011, other than the goodwill impairment taken
prior to the Closing Date associated with Borrower's SCCS business unit
disclosed in its filings with the Securities and Exchange Commission.


INSURANCE. Borrower shall have delivered to Bank evidence of insurance meeting
the requirements set forth herein.


Termination of Existing Credit Agreements and Related Liens; Existing Letters of
Credit. On the closing date, Borrower shall have (a) repaid in full all
Indebtedness outstanding under the Amended and Restated Loan and Security
Agreement dated as of December 16, 2005 between Borrower and Comerica Bank (as
amended, the “Existing Credit Agreement”), the aggregate principal amount of
which indebtedness shall not exceed $30,000,000.00, (b) terminated any
commitments to lend or make other extensions of credit thereunder, (c) delivered
to Bank all documents or instruments necessary to release all liens securing
indebtedness or other obligations of Borrower and its Subsidiaries thereunder,
and (d) made arrangements satisfactory to Bank with respect to any letters of
credit outstanding thereunder.
 
CONDITIONS OF EACH EXTENSION OF CREDIT


The obligation of Bank to make each and every extension of credit requested by
Borrower hereunder shall always be subject to the fulfillment to Bank's
satisfaction of each of the following conditions:


COMPLIANCE. (i) The representations and warranties of the Loan Parties contained
herein and in each of the other Loan Documents shall be true and correct in all
material respects on and as of the date of the signing of this Agreement (except
for any such representation or warranty that is qualified by materiality or
reference to a Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects) on the date of each extension of
credit by Bank pursuant hereto (excluding any conversion or continuation of a
loan made under the Line of Credit), with the same effect as though such
representations and warranties had been made on and as of each such date (except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, except for any such representation or warranty
that is qualified by materiality or reference to a Material Adverse Effect,
which such representation and warranty shall be true and correct in all respects
as of such earlier date), and on each such date (excluding any conversion or
continuation of a loan made under the Line of Credit), and (ii) no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default (a “Potential Event of Default”), shall have occurred and be continuing
or shall exist.


AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities of Borrower to Bank under any of
the Loan Documents (other than contingent obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand has been made, “Unasserted Obligations”) remain
outstanding, and until payment in full of all obligations of Borrower subject
hereto (other than Unasserted Obligations), Borrower shall, and shall cause its
Subsidiaries to, unless Bank otherwise consents in writing:


PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or other
liabilities due under any of the Loan Documents at the times and place and in
the manner specified therein.


ACCOUNTING RECORDS. Maintain adequate books and records from which financial
statements may be prepared in accordance with generally accepted accounting
principles, consistently applied, and permit any representative of Bank, during
normal business hours upon reasonable request and reasonable prior notice (or at
any time and without notice during the existence of an Event of Default), to
inspect, audit and examine such books and records, to make extracts thereof and
copies of the same, and to inspect the properties of Borrower and its
Subsidiaries; provided that so long as no Event of Default has occurred and is
continuing, Borrower shall not be required to reimburse Bank for the cost of
more than one such audit per calendar year.


FINANCIAL STATEMENTS. Provide to Bank all of the following, in form and detail
reasonably satisfactory to Bank:


1. Annual Borrower Financial Statements. Not later than ninety (90) days after
and as of the end of each fiscal year of Borrower or, if earlier, on the date of
any required public filing thereof, (a) audited consolidated financial
statements of Borrower and its Subsidiaries, prepared by PricewaterhouseCoopers
or another certified public accountant of nationally recognized standing
reasonably acceptable to Bank, to include an unqualified report, balance sheet,
income statement and statement of cash flows, and (b) unaudited
management-prepared consolidating balance sheets and income statements of
Borrower and its Subsidiaries;


2. Interim Borrower Financial Statements. Not later than fifty (50) days after
and as of the end of the first three fiscal




--------------------------------------------------------------------------------




quarters of each fiscal year of Borrower or, if earlier, on the date of any
required public filing thereof, (a) unaudited consolidated financial statements
of Borrower and its Subsidiaries, prepared by Borrower, to include a balance
sheet, income statement and statement of cash flows, and (b) unaudited
management-prepared consolidating balance sheets and income statements of
Borrower and its Subsidiaries;


3. Account Statements. Not later than thirty (30) days after the end of each
fiscal quarter of Borrower, Borrower shall provide to Bank copies of current
account statements for deposit, brokerage and other accounts and such other
information as Bank may reasonably require to determine compliance with the
Deposit Relationship covenant.


4. Certification. Contemporaneously with each annual and quarterly financial
statement of Borrower required hereby, a certificate of the chief financial
officer or other authorized officer of Borrower in the form attached hereto as
Exhibit A;


5. Financial Forecast. Not later than forty five (45) days after the beginning
of each fiscal year of Borrower, a consolidated plan and financial forecast for
such fiscal year, including (a) forecasted consolidated balance sheets and
forecasted consolidated statements of income (including non-cash items)of
Borrower and its Subsidiaries for each such fiscal year, (b) forecasted
consolidated statements of income (including non-cash items)of Borrower and its
Subsidiaries for each quarter of the first such fiscal year, and (c) such other
information and projections as Bank may reasonably request;


6. Other Financial Information. From time to time such other financial
information as Bank may reasonably request.


To the extent any financial statements required by paragraphs 1 and 2 above are
(i) included in an Annual Report on Form 10-K or a Quarterly Report on Form 10-Q
filed with the Securities and Exchange Commission and (ii) publicly available,
such financial statements shall be deemed to have been provided to Bank
hereunder and be in form and detail satisfactory to Bank.


COMPLIANCE. Except as permitted by “Merger, Consolidation, Transfer of Assets,”
preserve and maintain all licenses, permits, governmental approvals, rights,
privileges and franchises necessary for the conduct of its business; and comply
with the provisions of all documents pursuant to which Borrower and its
Subsidiaries are organized and/or which govern Borrower's and its Subsidiaries'
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower, its
Subsidiaries and/or their business, except where the failure to so preserve,
maintain or comply could not reasonably be expected to have a Material Adverse
Effect.


INSURANCE. Maintain and keep in force, for each business in which Borrower and
its Subsidiaries is engaged, insurance of the types and in amounts customarily
carried by companies engaged in similar lines of business, including but not
limited to fire, extended coverage, public liability, flood (if required by
applicable law), property damage and workers' compensation, with all such
insurance carried with financially sound and reputable companies, and deliver to
Bank from time to time at Bank's request schedules setting forth all insurance
then in effect; provided that so long as no Event of Default has occurred and is
continuing, Borrower shall not be required to deliver more than one insurance
schedule per calendar year.


FACILITIES. Keep all properties necessary in or material to Borrower's and its
Subsidiaries' business in good repair and condition (ordinary wear and tear
excepted), and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained.


TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (i) indebtedness, obligations,
assessments and taxes in an aggregate amount not to exceed $1,000,000 at any
time, or (ii) that are being contested in good faith by appropriate proceedings
timely instituted and diligently conducted and for which Borrower or such
Subsidiary has set aside adequate reserves, if any, on its financial statements
in accordance with generally accepted accounting principles consistently
applied.


Additional Material Subsidiaries. Notify the Bank of the creation or acquisition
of any Subsidiary, and promptly thereafter (and in any event within thirty (30)
days after such creation or acquisition) and, if such Subsidiary is a Material
Subsidiary, cause such Material Subsidiary to (x) become a Subsidiary Guarantor
by delivering to Bank a duly executed Continuing Guaranty in the form attached
hereto as Exhibit B, and (b) deliver to Bank such other documents as may be
reasonably requested by Bank, all in form, content and scope reasonably
satisfactory to Bank.


DEPOSIT RELATIONSHIP. Maintain in one or more depository accounts at Bank and/or
an affiliate of Bank at all times Liquidity of Borrower and its Subsidiaries,
collectively, in an aggregate amount not less than $50,000,000.00.


LITIGATION. Promptly give notice in writing to Bank of any litigation pending or
threatened in writing against Borrower or




--------------------------------------------------------------------------------




its Subsidiaries that if adversely determined could reasonably be expected to
result in a liability in excess of $5,000,000.00.


FINANCIAL CONDITION AND PERFORMANCE. Maintain Borrower's and its Subsidiaries'
consolidated financial condition as follows using generally accepted accounting
principles consistently applied (except to the extent modified by the
definitions herein):


1. Quick Ratio not less than 1.5 to 1.0 as of each fiscal quarter end,
commencing with the fiscal quarter ended December 31, 2012, with "Quick Ratio"
defined as (a) the aggregate of unrestricted and unencumbered cash, Cash
Equivalents, short-term, publicly traded/quoted marketable securities acceptable
to Bank in its sole discretion and net accounts receivable divided by (b) the
sum of total current liabilities plus the outstanding borrowings under the Line
of Credit plus the undrawn amount of all Letters of Credit.


2. Net income after taxes not less than One Dollar ($1.00) on an annual basis,
commencing with the fiscal year ended December 31, 2012, determined as of each
fiscal year end; provided that the impairment taken during the fiscal quarter
ended September 30, 2012 in amount of $24,600,000 and the impairment to be taken
on or before March 31, 2013 in an amount not to exceed $52,619,000, in each case
relating to the acquisition of Cadent Holdings, Inc., shall not be deducted in
calculating net income after taxes for the fiscal year during which such
impairments are taken.


3. Net income after taxes not less than One Dollar ($1.00) on a quarterly basis,
commencing with the fiscal quarter ended December 31, 2012, determined as of
each fiscal quarter end; provided that failure to comply with this paragraph 3
shall not be an Event of Default until such failure continues for two
consecutive fiscal quarters; provided further that the impairment to be taken on
or before March 31, 2013 in an amount not to exceed $52,619,000, in each case
relating to the acquisition of Cadent Holdings, Inc., shall not be deducted in
calculating net income after taxes for the fiscal quarter during which such
impairments are taken.


NOTICE OF DEFAULT AND OTHER NOTICES.


(a) Notice of Default. Furnish to Bank promptly upon becoming aware of the
existence of any condition or event which constitutes an Event of Default or any
event which, upon the giving of notice or lapse of time or both, would become an
Event of Default, written notice specifying the nature and period of existence
thereof and the action which Borrower is taking or proposes to take with respect
thereto.


(b) Other Notices. Promptly notify Bank in writing of (i) any material adverse
change in the financial condition or business of Borrower and its Subsidiaries
taken as a whole; (ii) any default under any agreement, contract or other
instrument to which it is a party or by which any of its properties are bound,
or any acceleration of the maturity of any indebtedness owing by Borrower or any
Subsidiary of Borrower that could reasonably be expected to result in a Material
Adverse Effect; (iii) any claim against or affecting Borrower, any Subsidiary of
Borrower or any part of the properties of Borrower or Subsidiary of Borrower
that could reasonably be expected to result in a Material Adverse Effect; (iv)
the commencement of, and any material determination in, any litigation with any
third party or any proceeding before any governmental agency or unit affecting
Borrower or any Subsidiary of Borrower that could reasonably be expected to
result in a Material Adverse Effect; (v) at least ten (10) days prior thereto,
any change in Borrower's name or address as shown herein, and/or any change in
Borrower's jurisdiction of organization or type of entity; (vi) the occurrence
and nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency in excess of $5,000,000.00 in the aggregate
with respect to any Plans; or (vii) any termination or cancellation (without
replacement) of any insurance policy which Borrower or its Subsidiaries are
required to maintain hereunder.

NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (other than Unasserted
Obligations) of Borrower to Bank under any of the Loan Documents remain
outstanding, and until payment in full of all obligations of Borrower subject
hereto (other than Unasserted Obligations), Borrower will not, and cause its
Subsidiaries to not, without Bank's prior written consent:


USE OF FUNDS. Use any of the proceeds of any credit extended hereunder except
for the purposes permitted by this Agreement.


CAPITAL EXPENDITURES. Make any additional investment in fixed assets (“Capital
Expenditures”) in any fiscal year in excess of an aggregate of $25,000,000.00”);
provided, that the foregoing shall not apply to (x) expenditures of insurance
proceeds to rebuild or replace any asset after a casualty loss or (y) leasehold
improvement expenditures for which Borrower or a Subsidiary is reimbursed
promptly by the related lessor. Notwithstanding the foregoing, the maximum
amount of Capital Expenditures permitted by this Section in any fiscal year
shall be increased by the amount of Capital Expenditures that were permitted to
be




--------------------------------------------------------------------------------




made under this Section in the immediately preceding Fiscal Year (without giving
effect to any carryover amount from prior fiscal years) over the amount of
Capital Expenditures actually made during such preceding fiscal year in an
amount not to exceed $10,000,000.00; provided that Capital Expenditures in such
fiscal year shall be counted last against any amount so carried forward.


OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any indebtedness or
liabilities resulting from borrowings, loans or advances, whether secured or
unsecured, matured or unmatured, liquidated or unliquidated, joint or several,
direct or indirect (collectively, “Indebtedness”) (for the avoidance of doubt,
operating leases do not constitute Indebtedness), except:


a)
the Indebtedness of Borrower to Bank;



b)
trade payables arising in the ordinary course of business and not more than 90
days past due; provided that up to $2,000,000 in trade payables at any time may
be more than 90 days past due;



c)
any other Indebtedness of Borrower or any of its Subsidiaries set forth on
Schedule 3 to the Disclosure Letter existing as of the Closing Date and any
refinancings, renewals, refundings or extensions thereof; provided that the
principal amount of such Indebtedness is not increased at the time of any such
refinancing, renewal, refunding or extension;



d)
Indebtedness in an aggregate principal amount not to exceed $5,000,000.00
incurred in any fiscal year secured by a lien described in clause (d) of the
section entitled “Pledge of Assets” below, provided such Indebtedness does not
exceed the lesser of the cost or fair market value of the assets financed with
such Indebtedness;



e)
Indebtedness arising from the endorsement of instruments for deposit or
collection in the ordinary course of business;



f)
any Indebtedness incurred by Borrower or a Subsidiary that is subordinated to
the Indebtedness owing by Borrower or such Subsidiary to Bank on terms
acceptable to Bank in its sole discretion, provided that (i) no Event of Default
or Potential Event of Default shall have occurred and be continuing or would be
caused by the incurrence of such subordinated Indebtedness, and (ii) Bank shall
have received satisfactory written evidence that Borrower would be in compliance
with each of the covenants set forth in the section entitled “Affirmative
Covenants - Financial Condition and Performance” on a pro forma basis after
giving effect to the issuance of any such subordinated Indebtedness;



g)
(i) Indebtedness of a Loan Party owed to any Subsidiary that is not a Loan Party
and guarantees of any Subsidiary that is not a Loan Party with respect to
obligations of a Loan Party (provided the primary obligations are not prohibited
hereby) provided that such Indebtedness and guarantees are subordinated to the
obligations of Borrower to Bank pursuant to the Intercompany Subordination
Agreement, (ii) Indebtedness of any Loan Party owed to any other Loan Party and
guarantees of any Loan Party with respect to obligations of any other Loan Party
(provided the primary obligations are not prohibited hereby), and (iii)
Indebtedness of any Subsidiary that is not a Loan Party owed to any other
Subsidiary that is not a Loan Party and guarantees of any Subsidiary that is not
a Loan Party with respect to obligations of any other Subsidiary that is not a
Loan Party (provided the primary obligations are not prohibited hereby);



h)
Indebtedness of any Subsidiary that is not a Loan Party owed to Loan Party,
provided that (i) no Event of Default or Potential Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Indebtedness, and (ii) the aggregate principal amount of such Indebtedness shall
not at any time exceed $10,000,000 in the aggregate when combined with amount
used under clause (i) of the Section entitled “Loans, Advances, Investments”
below;



i)
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument, including but not limited to,
electronic transfers, wire transfers and commercial card payments drawn against
insufficient funds in the ordinary course of business;



j)
Indebtedness of persons outstanding on the date on which such person became a
Subsidiary of Borrower or was acquired by, or merged or consolidated with or
into Borrower or any Subsidiary pursuant to a transaction permitted hereunder,
to the extent that (i) such Indebtedness was not incurred in connection with, or
in contemplation of, such acquisition, merger or consolidation, (ii) neither the
Borrower nor any Subsidiary (other than the subsidiary acquiring such person)
shall have any liability or other obligation with respect to such Indebtedness,
and (iii) the aggregate principal amount of such Indebtedness does not exceed
$10,000,000 in the aggregate at any time;



k)
any intercompany payable of any Subsidiary that is not a Loan Party owed to a
Loan Party arising in the ordinary course of business consistent with past
practices;







--------------------------------------------------------------------------------




l)
Indebtedness of Cadent Ltd. owed to a Loan Party arising in the ordinary course
of business in an aggregate amount not to exceed $20,000,000.00 incurred in any
fiscal quarter; and



m)
additional Indebtedness incurred in any fiscal year an aggregate principal
amount not to exceed $5,000,000.00.



PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a security interest
in, or lien upon all or any portion of Borrower's or its Subsidiaries' assets
now owned or hereafter acquired, except:


a)
any of the foregoing in favor of Bank;



b)
any of the foregoing which is existing as of the Closing Date, and set forth on
Schedule 4 to the Disclosure Letter and security interests or liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by such security interests, liens, provided that any extension, renewal
or replacement security interest or lien shall be limited to the property
encumbered by the existing security interest or lien and the principal amount of
the indebtedness being extended, renewed or refinanced does not increase;



c)
security interests and liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings and for which Borrower maintains adequate reserves in
accordance with generally accepted accounting principles, consistently applied;



d)
security interests and liens securing Indebtedness permitted by clause (d) of
“Other Indebtedness” above (i) upon or in any equipment (and additions,
accessions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) acquired or held by Borrower or any of its
Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition of such equipment,
or (ii) existing on such equipment at the time of its acquisition, provided that
the lien is confined solely to the property so acquired and additions,
accessions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds of such equipment, provided that in each case, the principal
amount of Indebtedness secured by any such lien shall at no time exceed one
hundred percent (100%) of the original purchase price or lease payment amount of
such property at the time it was acquired;



e)
security interests or liens to secure payment of workers' compensation,
employment insurance, old age pensions, social security or other like
obligations incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the assets on account thereof;



f)
security interests or liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default;



g)
(i) liens of a collecting bank arising in the ordinary course of business under
Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) liens of any depositary bank or financial institution in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any account of Borrower or any Subsidiary thereof
maintained at such bank or financial institution securing solely the customary
amounts owing to such bank or financial institution with respect to such account
arrangements;



h)
carrier's, warehousemen's, mechanic's, materialmen's, repairmen's or other like
security interests or liens arising in the ordinary course of business which are
not delinquent or which are being contested in good faith and by appropriate
proceedings and for which Borrower maintains adequate reserves in accordance
with GAAP;



i)
easements, rights-of-way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of
Borrower or any applicable Subsidiary;



j)
leases or subleases and licenses or sublicenses granted to others in the
ordinary course of business which do not interfere in any material respect with
the business operations of the Borrower or any applicable Subsidiary;



k)
security interests or liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods;



l)
deposits in connection with bids, tenders, contracts (other than for the payment
of Indebtedness) or leases to which Borrower or any Subsidiary is a party, or
deposits to secure public or statutory obligations of Borrower or any
Subsidiary,





--------------------------------------------------------------------------------




or deposits as security for contested taxes or import or customs duties or for
the payment of rent, in each case incurred in the ordinary course of business,
in each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the assets on account thereof;


m)
security interests or liens in favor of issuers of surety, appeal and
performance bonds obtained in the ordinary course of business;



n)
statutory, common law or contractual liens of landlords to the extent relating
to the property and assets relating to any lease agreements with such landlord;
and



o)
security interests or liens securing other obligations in an aggregate amount
not to exceed $5,000,000.00 at any time, provided that (i) such liens are not
“blanket” or all assets liens, and (ii) to the extent such obligations
constitute Indebtedness, the Indebtedness secured by such liens is permitted
under “Other Indebtedness” above (each of clauses (a) through (o), a “Permitted
Lien”).



MERGER, CONSOLIDATION, TRANSFER OF ASSETS. (i) Merge into or consolidate with
any other entity (other than mergers or consolidations of (A) any Subsidiary
that is not a Loan Party into or with Borrower or any Subsidiary, provided that
any Loan Party that is party to such transaction is the surviving entity, and
(B) any Loan Party to another Loan Party, provided that if Borrower is party to
such transaction, it is the surviving entity); (ii) make any substantial change
in the nature of Borrower's or its Subsidiaries' business as conducted as of the
date hereof unless such change is reasonably related or ancillary thereto; (iii)
acquire all or substantially all of the assets of any other entity, except for
Permitted Acquisitions; nor (iv) sell, lease, transfer or otherwise dispose of
all or a substantial or material portion of Borrower's or its Subsidiaries'
assets (other than dispositions of assets of (A) any Subsidiary that is not a
Subsidiary Guarantor to Borrower or any Subsidiary and (B) any Loan Party to
another Loan Party), except (x) in the ordinary course of Borrower's or its
Subsidiaries' business, and (y) in an aggregate amount not to exceed
$10,000,000.00 in any fiscal year with consideration in cash or Cash
Equivalents.


As used herein, “Permitted Acquisition” means any acquisition by the Borrower or
any Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of capital stock (or
equivalent interests), assets or any combination thereof) of any other person if
each such acquisition meets all of the following requirements:


a)
Borrower shall have certified on or before the closing date of such acquisition,
in writing and in a form reasonably acceptable to Bank, that such acquisition
has been approved by the board of directors (or equivalent governing body) of
the person to be acquired;



b)
the person or business to be acquired shall be in a line of business
substantially similar or reasonably related to or ancillary to the line of
business of Borrower and its Subsidiaries as of the Closing Date;



c)
if such transaction is a merger or consolidation involving a Loan Party,
Borrower or a Subsidiary Guarantor shall be the surviving person, if such
transaction is a merger or consolidation involving a Subsidiary that is not a
Loan Party, Borrower or a Subsidiary shall be the surviving person, and no
Change in Control shall have been effected thereby;



d)
Borrower shall have delivered to Bank such documents reasonably requested by
Bank pursuant to Section entitled “Guaranties” below to be delivered at the time
required pursuant to such Section;



e)
no Event of Default or Potential Event of Default shall have occurred and be
continuing both before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith;



f)
Borrower shall have obtained the prior written consent of Bank to the
consummation of such acquisition if the cash consideration for such acquisition
(or series of related acquisitions), together with the cash consideration for
all other acquisitions consummated during the fiscal year of such acquisition,
exceeds $20,000,000.00 in the aggregate;



g)
Borrower shall have (i) delivered to Bank an officer's certificate certifying
that all of the requirements set forth above have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition
and (ii) provided such other documents and other information as may be
reasonably requested by Bank in connection with such purchase or other
acquisition.



GUARANTIES. Guarantee or become liable in any way as surety, endorser (other
than as endorser of negotiable instruments for deposit or collection in the
ordinary course of business), accommodation endorser or otherwise for, nor
pledge or hypothecate any assets of Borrower or its Subsidiaries as security
for, any liabilities or obligations of any other person or entity, except (i)
any




--------------------------------------------------------------------------------




of the foregoing in favor of Bank, (ii) if the underlying obligations constitute
Indebtedness permitted to be incurred pursuant to clauses (a), (b), (c), (d),
(j) and (m) of the section entitled “Negative Covenants - Other Indebtedness”
above or payables arising in the ordinary course of business, (iii) if any such
pledge or hypothecation constitutes a Permitted Lien, (iv) if such transaction
is permitted pursuant to the Section entitled “Loans, Advances, Investments”
below and (v) indemnification obligations arising in the ordinary course of
business or in connection with any transaction permitted by this Agreement, in
each case to which such guarantor is a primary party.


LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or investments in
any person or entity (each of the foregoing is referred to herein as an
“Investment”), except:


a)
ordinary course of business travel and expense advances;



b)
any of the foregoing existing as of the Closing Date and set forth on Schedule 5
to the Disclosure Letter;



c)
(i) other Investments, provided that (x) no Event of Default or Potential Event
of Default shall have occurred and be continuing or would be caused by the
incurrence of such Investment, and (y) the aggregate amount of such Investment
made after the Closing Date shall not at any time exceed $10,000,000 in the
aggregate;



d)
(i) marketable obligations issued or unconditionally guaranteed or insured by
the United States Government or any agency or any State thereof and backed by
the full faith and credit of the United States or such State having maturities
of not more than one (1) year from the date of acquisition; (ii) demand
deposits, certificates of deposit, time deposits, Eurodollar time deposits, or
bankers' acceptances, having in each case a tenor of not more than one (1) year
issued by any nationally or state chartered commercial bank having combined
capital and surplus of not less than $1,000,000,000 whose short term securities
are rated at least A-1 by Standard & Poor's Rating Group and P-1 by Moody's
Investors Service, Inc.; (iii) commercial paper of an issuer rated at least A-1
by Standard & Poor's Rating Group or P-1 by Moody's Investors Service, Inc. and
in either case having a tenor of not more than one (1) year from the date of
acquisition; and (iv) money market funds that comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940 (clauses (i) through
(iv), collectively, “Cash Equivalents”;



e)
Investments pursuant to Borrower's Investment Policy delivered to Bank as of the
Closing Date;



f)
repurchases by Borrower of its stock to the extent permitted by the section
entitled “Dividends; Distributions” below;



g)
Investments accepted as non-cash consideration in connection with dispositions
of assets permitted hereunder;



h)
Investments of (i) any Subsidiary that is not a Loan Party in any Loan Party,
and (ii) any Loan Party in another Loan Party;



i)
Investments by any Loan Party in any Subsidiary that is not a Loan Party,
provided that (i) no Event of Default or Potential Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Investment, and (ii)the aggregate principal amount of such Investment shall not
at any time exceed $10,000,000 in the aggregate when combined with the amount
used under clause (h) of the section entitled “Other Indebtedness” above;



j)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower's business;



k)
Investments consisting of accounts receivable of, notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not affiliates of Borrower, in the ordinary course of business;



l)
Investments permitted by clauses (f), (g) and (h) of the section entitled “Other
Indebtedness” above;



m)
Investments permitted by the section entitled “Guaranties” above;



n)
Investments consisting of prepaid expenses, negotiable instruments held for
collection and lease, utility, unemployment insurance, workers' compensation,
performance and other similar deposits made in the ordinary course of business
by Borrower or any Subsidiary;



o)
Investments in an Asia Pacific distributor in an aggregate amount not in excess
of the amount set forth on Schedule 6 to





--------------------------------------------------------------------------------




the Disclosure Letter;


p)
guaranties of operating leases of Borrower and its Subsidiaries in the ordinary
course of business;



q)
Investments permitted to be made by Borrower or such Subsidiary in the section
entitled “Merger, Consolidation, Transfer of Assets” above; and



r)
prepayments made to suppliers in the ordinary course of business.



DIVIDENDS; DISTRIBUTIONS. Declare or pay any dividend or distribution either in
cash, stock or any other property on Borrower's or its Subsidiaries' stock now
or hereafter outstanding; nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's or Subsidiaries' stock now or hereafter
outstanding; provided that (a) any Subsidiary of Borrower may declare and pay
dividends or distributions to Borrower or any other Subsidiary, (b) Borrower and
each Subsidiary may declare and pay dividends or other distributions solely in
common stock, (c) Borrower may (i) repurchase its stock from former employees or
directors of Borrower under the terms of applicable repurchase agreements in an
aggregate amount not to exceed $1,000,000 in the aggregate in any fiscal year;
provided that the foregoing limit on the aggregate amount of such repurchases
shall not apply to the extent such repurchases are made by the cancellation of
indebtedness, (ii) distribute non-cash rights in connection with any
stockholders' rights plan, (iii) purchase or redeem or acquire non-cash rights
distributed in connection with any stockholders' rights plan, (iv) make
repurchases or other acquisitions of capital stock deemed to occur (x) upon the
exercise of stock options, warrants, restricted stock units or other rights to
purchase capital stock or other convertible securities if such capital stock
represents a portion of the exercise price thereof or conversion price thereof
or (y) in connection with withholdings or similar taxes payable by any present,
future or former employee, officer or director, (v) make cash payments in lieu
of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
capital stock of Borrower, and (d) so long as no Event of Default or Potential
Event of Default, has occurred and is continuing or would result therefrom,
Borrower may repurchase shares of Borrower's stock on the open market for an
aggregate consideration not to exceed $125,000,000.00 after the Closing Date.


Negative Pledge. Enter into, assume or be subject to any agreement prohibiting
or otherwise restricting the creation or assumption of any lien upon its
properties or assets, whether now owned or hereafter acquired, or requiring the
grant of any security for such obligation if security is given for some other
obligation, except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing purchase money
indebtedness or capital leases permitted by this Agreement; provided, that any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith (and additions, accessions, parts, replacements,
fixtures, improvements and attachments thereto and the proceeds thereof), (iii)
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided, that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(iv) under any agreement, instrument or contract affecting property or an entity
at the time such property or entity was acquired by Borrower or any of its
Subsidiaries, so long as such restriction relates solely to the property or
entity so acquired and was not created in connection with or in anticipation of
such acquisition, (v) contracts for the sale of assets, (viii) customary
provisions in leases, subleases, licenses and other agreements entered into by
Borrower or any Subsidiary in the ordinary course of business, (ix) any covenant
restricting the creation, incurrence, assumption or allowance of any security
interest or lien with respect to any property contained in any agreement, but
only to the extent such prohibition is enforceable under applicable law,
including, without limitation, Section 9-406 of the Uniform Commercial Code, (x)
agreements listed on Schedule 7 to the Disclosure Letter, and (xi) restrictions
arising or existing by reason of applicable law or any applicable rule,
regulation, order, permit or grant to the extent not arising in connection with
Indebtedness.


TRANSACTIONS WITH AFFILIATES. Directly or indirectly enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with (a) any officer, director, holder of any capital
stock in, or other affiliate of Borrower or any of its Subsidiaries or (b) any
Subsidiary of Borrower that is not a Loan Party, other than (i) payments to
Subsidiaries of Borrower for royalty agreements and manufacturing agreements in
the ordinary course of business and consistent with past practices, (ii)
reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Borrower or any of its Subsidiaries, (iii)
compensation arrangements and benefit plans for officers and other employees of
Borrower and its Subsidiaries entered into or maintained or established in the
ordinary course of business, (iv) transactions between or among Loan Parties
otherwise permitted hereunder, (v) transfers of fixed assets at book value or
inventory at cost from a Loan Party to any Subsidiary of Borrower that is not a
Loan Party, (vi) transactions between or among any Subsidiary of Borrower that
is not a Loan Party and any other Subsidiary of Borrower that is not a Loan
Party, and (vii) other transactions in the ordinary course of business on terms
as favorable as would be obtained by it on a comparable arm's length transaction
with an independent, unrelated third.


ORGANIZATIONAL DOCUMENTS. Amend, modify or change its articles of incorporation
(or corporate charter or other




--------------------------------------------------------------------------------




similar organizational documents) or amend, modify or change its bylaws (or
other similar documents) in any manner which could reasonably be expected to
materially and adversely affect the rights or interests of Bank under the Loan
Documents.


EVENTS OF DEFAULT


The occurrence of any of the following shall constitute an "Event of Default"
under this Agreement:


FAILURE TO PAY. Borrower shall fail to pay (i) any principal when due, or (ii)
any interest, fees or other amounts payable under any of the Loan Documents
within three (3) Business Days after the same becomes due.


FALSE INFORMATION. Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any Loan
Party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.


OTHER BREACH OF AGREEMENT OR LOAN DOCUMENTS. (i) Any default in the performance
of or compliance with any obligation, agreement or other provision contained in
the Sections entitled “Financial Statements”, “Additional Material
Subsidiaries”, “Deposit Relationship”, “Financial Condition and Performance”,
“Notice of Default and Other Notices”, and “Negative Covenants” herein or (ii)
any default in the performance of or compliance with any other obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described in clause (i) in this Section or as an
“Event of Default” in this Agreement), and with respect to any such default that
by its nature can be cured, such default shall continue for a period of thirty
(30) days from its occurrence.


BREACH OF OTHER INDEBTEDNESS. (i) Any default in the payment of any Indebtedness
in an aggregate amount in excess of $7,500,000.00, or (ii) any defined event of
default, under the terms of any contract, instrument or document (other than any
of the Loan Documents) pursuant to which Borrower or any of its Subsidiaries has
incurred any Indebtedness in an aggregate amount in excess of $7,500,000.00 to
any person or entity, including Bank, the effect of which defined event of
default is to cause, or to permit the holder or holders of such Indebtedness to
cause, such Indebtedness to become due and payable prior to its stated maturity,
or required to be prepaid or repurchased prior to the stated maturity thereof.


BREACH OF OTHER AGREEMENTS. Any default in the payment when due, or in the
performance or observance, of any obligation or condition of any Material
Contract, the effect of which defined event of default is to cause, or to permit
any counterparty of such Material Contract to cause, such Material Contract to
become due and payable prior to its stated maturity, unless, but only as long
as, the existence of any such default is being contested by such Loan Party or
any such Subsidiary in good faith by appropriate proceedings and adequate
reserves in respect thereof have been established on the books of the Borrower
or such Loan Party to the extent required by generally accepted accounting
principles consistently applied.


VOLUNTARY BANKRUPTCY AND OTHER PROCEEDINGS. Borrower or any Material Subsidiary
shall become insolvent, or shall suffer or consent to or apply for the
appointment of a receiver, trustee, custodian or liquidator of itself or any of
its property, or shall generally fail to pay its debts as they become due, or
shall make a general assignment for the benefit of creditors; Borrower or any
Material Subsidiary shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time ("Bankruptcy Code"), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or Borrower or any Material Subsidiary shall file an answer admitting
the jurisdiction of the court and the material allegations of any involuntary
petition; or Borrower or any Material Subsidiary shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower or any
Material Subsidiary by any court of competent jurisdiction under the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors.


INVOLUNTARY BANKRUPTCY AND OTHER PROCEEDINGS. Any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Material Subsidiary and continues
undismissed or unstayed for sixty (60) calendar days following the date of its
filing.


JUDGMENT, EXECUTION AND OTHER LEGAL PROCESS. The filing of a notice of judgment
lien against Borrower or any of its Subsidiaries; or the recording of any
abstract of judgment against Borrower or any of its Subsidiaries in any county
in which Borrower or such Subsidiary has an interest in real property; or the
service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower or any of its Subsidiaries;
provided that with respect to the filing of a notice of judgment lien, or the
recording of a judgment, or the service of any legal process, all as more fully
enumerated herein, against either Borrower or any Material Subsidiary, the total
aggregate amount of any one or more such filings, judgments, or processes must
be in excess of $7,500,000.00 and such filing or judgment is not rescinded,
satisfied or stayed for a period of




--------------------------------------------------------------------------------




30 consecutive days.


DISSOLUTION OR LIQUIDATION. The dissolution or liquidation of Borrower or any
Subsidiary, provided that no Event of Default shall arise if the dissolution or
liquidation of any Subsidiary (a) is determined by Borrower in good faith to be
in the best interest of Borrower and not materially disadvantageous to Bank and
(b) effects a transfer of assets permitted by the section entitled “Negative
Covenants - Merger, Consolidation, Transfer of Assets".


CHANGE IN CONTROL. The occurrence of a transaction in which (i) any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, directly or indirectly, obtains more
than an aggregate of thirty-five percent (35%) of shares of all classes of stock
then outstanding of Borrower ordinarily entitled to vote in the election of
directors; (ii) a majority of the members of the board of directors of the
Borrower on the date of this Agreement shall cease to be directors, unless such
directors are replaced by new directors whose election to the board of directors
of the Borrower, or whose nomination for election by the shareholders of the
Borrower, was approved by a majority of the directors then still in office who
either were directors on the date of this Agreement or whose election or
nomination for election was previously so approved (each of clauses (i) and (ii)
a “Change in Control”).
 
REMEDIES. Upon the occurrence and during the continuance of any Event of
Default: (i) in the case of an Event of Default under the sections entitled
“Voluntary Bankruptcy and Other Proceedings” and “Involuntary Bankruptcy and
Other Proceedings” above, (a) all indebtedness of Borrower under each of the
Loan Documents, any term thereof to the contrary notwithstanding, shall become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; and (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; (ii) in the case of any other
Event of Default, (a) Bank may at its option and by notice to Borrower (a)
declare all indebtedness of Borrower under each of the Loan Documents, any term
thereof to the contrary notwithstanding, to be immediately due and payable
without presentment, demand, protest or notice of dishonor, all of which are
hereby expressly waived by Borrower; and (b) terminate the obligation, if any,
of Bank to extend any further credit under any of the Loan Documents; and
(iii) in all cases, Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or mortgagee or
secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence and during the continuance of an Event of Default, are cumulative and
not exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.


MISCELLANEOUS


NO WAIVER. No delay, failure or discontinuance of Bank in exercising any right,
power or remedy under any of the Loan Documents shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or remedy.
Any waiver, permit, consent or approval of any kind by Bank of any breach of or
default under any of the Loan Documents must be in writing and shall be
effective only to the extent set forth in such writing.


NOTICES. All notices, requests and demands which any party is required or may
desire to give to any other party under any provision of this Agreement must be
in writing delivered to the address set forth at each such party's signature
below or such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to Bank immediately upon
demand the full amount of all reasonable costs and out-of-pocket expenses
invoiced by Bank, including, reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the heirs, executors,




--------------------------------------------------------------------------------




administrators, legal representatives, successors and assigns of the parties;
provided however, that Borrower may not assign or transfer its interests or
rights hereunder without Bank's prior written consent; provided further that
Bank shall give Borrower written notice of any assignment to any non-U.S. Person
(as defined in the Internal Revenue Code of 1986, as amended) within ten (10)
Business Days after such assignment. Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank's rights and benefits under each of the Loan Documents. In
connection therewith, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any credit subject hereto, Borrower
or its business, any guarantor hereunder or the business of such guarantor, or
any collateral required hereunder subject to the terms of the section entitled
“Confidentiality” below.


INDEMNIFICATION. Borrower shall indemnify Bank and each Related Party (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any claim under an Environmental Law or
civil penalties or fines assessed by the U.S. Department of the Treasury's
Office of Foreign Assets Control), damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee invoiced by such Indemnitee), and shall indemnify and hold harmless,
each Indemnitee from, and shall pay or reimburse any such Indemnitee for, all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
hazardous materials on or from any property owned or operated by any Loan Party
or any Subsidiary thereof, or any Environmental Claim related in any way to any
Loan Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any claims
under Environmental Laws or civil penalties or fines assessed by the U.S.
Department of the Treasury's Office of Foreign Assets Control), investigation,
litigation or other proceeding (whether or not Bank is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant's
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Loan
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee's obligations hereunder or under any other Loan Document, if
such Loan Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.


CONFIDENTIALITY. Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
affiliates and to its and its affiliates' respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of, or any prospective assignee of, any of its rights or obligations
under this Agreement, (g) with the consent of Borrower, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Bank or any of its affiliates on a
nonconfidential basis from a source other than Borrower or (i) to governmental
regulatory authorities in connection with any regulatory examination of Bank or
in accordance with Bank's regulatory compliance policy if Bank deems necessary
for the mitigation of claims by those authorities against Bank or any of its
subsidiaries or affiliates. For purposes of this Section, “Information” means
all information received from any Loan Party or any Subsidiary thereof relating
to any Loan Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to Bank on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided that, in the case of information received from a Loan Party or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.




--------------------------------------------------------------------------------






ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan Documents
constitute the entire agreement between Borrower, the other Loan Parties and
Bank with respect to each credit subject hereto and supersede all prior
negotiations, communications, discussions and correspondence concerning the
subject matter hereof. This Agreement may be amended or modified only in writing
signed by each party hereto.


NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered into for the
sole protection and benefit of the parties hereto and their respective permitted
successors and assigns, and no other person or entity shall be a third party
beneficiary of, or have any direct or indirect cause of action- or claim in
connection with, this Agreement or any other of the Loan Documents to which it
is not a party.


TIME. Time is of the essence of each and every provision of this Agreement and
each other of the Loan Documents.


SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


COUNTERPARTS. This Agreement may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed to be an original, and all
of which when taken together shall constitute one and the same Agreement.


OBLIGATIONS JOINT AND SEVERAL. The obligations of Borrower under this Agreement
and the other Loan Documents shall be joint and several with all other obligors
hereof and thereof.


GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the laws of the State of California.


ARBITRATION.


1. Arbitration. The parties hereto agree, upon demand by any party, whether made
before the institution of a judicial proceeding or not more than 60 days after
service of a complaint, third party complaint, cross-claim, counterclaim or any
answer thereto or any amendment to any of the above, to submit to binding
arbitration all claims, disputes and controversies between or among them (and
their respective employees, officers, directors, attorneys, and other agents),
whether in tort, contract or otherwise, in any way arising out of or relating to
(a) any credit subject hereto, or any of the Loan Documents, and their
negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (b) requests for additional credit. In the event of a
court ordered arbitration, the party requesting arbitration shall be responsible
for timely filing the demand for arbitration and paying the appropriate filing
fee within 30 days of the abatement order or the time specified by the court.
Failure to timely file the demand for arbitration as ordered by the court will
result in that party's right to demand arbitration being automatically
terminated.


2. Governing Rules. Any arbitration proceeding will (a) proceed in a location in
California selected by the American Arbitration Association ("AAA"); (b) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (c) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the "Rules"). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


3. No Waiver of Provisional Remedies, Self-Help and Foreclosure. The arbitration
requirement does not limit the right of any party to (a) foreclose against real
or personal property collateral; (b) exercise self-help remedies relating to
collateral or proceeds of collateral such as setoff or repossession; or (c)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding. This exclusion does not constitute a waiver of
the right or obligation of any party to submit any dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (a), (b) and (c) of this paragraph.


4. Arbitrator Qualifications and Powers. Any arbitration proceeding in which the
amount in controversy is $5,000,000.00




--------------------------------------------------------------------------------




or less will be decided by a single arbitrator selected according to the Rules,
and who shall not render an award of greater than $5,000,000.00. Any dispute in
which the amount in controversy exceeds $5,000,000.00 shall be decided by
majority vote of a panel of three arbitrators; provided however, that all three
arbitrators must actively participate in all hearings and deliberations. The
arbitrator will be a neutral attorney licensed in the State of California with a
minimum of ten years experience in the substantive law applicable to the subject
matter of the dispute to be arbitrated. The arbitrator will determine whether or
not an issue is arbitratable and will give effect to the statutes of limitation
in determining any claim. In any arbitration proceeding the arbitrator will
decide (by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


5. Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


6. Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any of the Loan Documents, or to include in any
arbitration any dispute as a representative or member of a class, or to act in
any arbitration in the interest of the general public or in a private attorney
general capacity.


7. Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.


8. Real Property Collateral; Judicial Reference. Notwithstanding anything herein
to the contrary, no dispute shall be submitted to arbitration if the dispute
concerns indebtedness secured directly or indirectly, in whole or in part, by
any real property unless (a) the holder of the mortgage, lien or security
interest specifically elects in writing to proceed with the arbitration, or (b)
all parties to the arbitration waive any rights or benefits that might accrue to
them by virtue of the single action rule statute of California, thereby agreeing
that all indebtedness and obligations of the parties, and all mortgages, liens
and security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable. If any such dispute is not submitted to
arbitration, the dispute shall be referred to a referee in accordance with
California Code of Civil Procedure Section 638 et seq., and this general
reference agreement is intended to be specifically enforceable in accordance
with said Section 638. A referee with the qualifications required herein for
arbitrators shall be selected pursuant to the AAA's selection procedures.
Judgment upon the decision rendered by a referee shall be entered in the court
in which such proceeding was commenced in accordance with California Code of
Civil Procedure Sections 644 and 645.


9. Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This Agreement may be amended or modified only in writing
signed by each party hereto. If any provision of this Agreement shall be held to
be prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement. This arbitration provision shall survive termination, amendment or
expiration of any of the documents or any relationship between the parties.


10. Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court's jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys' fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


{Remainder of this page intentionally left blank}




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


ALIGN TECHNOLOGY, INC.




By: /s/ Roger E. George
 Roger E. George, Vice President, Legal and Corporate Affairs, Corporate
Secretary and General Counsel, and Interim Chief Financial Officer


Address:
Align Technology, Inc.
2560 Orchard Parkway
San Jose, California 95131
 
Email: rgeorge@aligntech.com
 
 
 
 
 
 
 



    
WELLS FARGO BANK,
NATIONAL ASSOCIATION




By: /s/ Jerry Iwata
      Jerry Iwata, Vice President


Address:
Wells Fargo Bank, National Association
National Life Sciences Group
400 Hamilton Avenue, Suite 210
MAC: A0429-020
Palo Alto, California 94301
Email: Jerry.Iwata@wellsfargo.com









